Citation Nr: 0600868	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-28 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.

2.  Entitlement to service connection for disability of the 
knees and legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from June 1953 to May 1955.

This appeal arises from rating decisions of the Cleveland, 
Ohio Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for right hand, knee, and leg disorders.

The veteran's service medical records are unavailable, 
presumably having been destroyed in a fire at the National 
Personnel Records Center (NPRC).  Where records are 
unavailable through no fault of the veteran (as is the 
situation here), VA is under a heightened obligation to 
assist in the development of the evidence.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  The Court has held that the 
duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The veteran testified that he injured 
both knees and his right hand during service.  He stated that 
the right hand was casted for about six weeks and that he was 
treated at the Army Hospital in Fort Lewis, Texas.  Following 
service, the veteran initially received treatment at the 
Cleveland VA medical center in the 1960s.  Accordingly, the 
RO should contact the VA medical facility in Cleveland and 
obtain all treatment records for the veteran from the date of 
separation from service to the present, and the RO should 
directly contact the Army Hospital at Ft. Lewis, Texas and 
obtain all available records. 

Where service medical records are presumed destroyed, there 
is a duty to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Moreover, where the 
claimant's service medical records have been destroyed or 
lost, VA is under a duty to advise the claimant to obtain 
other forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  Thus, the RO should 
advise the veteran of his right to submit alternative forms 
of evidence in support of his appeal.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  
Notwithstanding the evidentiary issues associated with this 
case, VA has not provided the veteran with a VA medical 
examination.  Accordingly, following the completion of the 
above development, the veteran should be provided with a VA 
medical examination to include a nexus opinion regarding the 
etiology of the disabilities claimed on appeal. 

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disabilities 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all 
treatment records from the Cleveland VA 
medical center from May 1955 to the 
present and the RO should directly 
contact the Army Hospital in Ft. Lewis, 
Texas and obtain all available medical 
records.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should contact the veteran and 
inform him of the right to submit 
alternative forms of evidence to support 
his service connection claim.  This 
evidence may take the following forms 
(although the veteran may submit any 
evidence he finds appropriate):  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, state or local accident and 
police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
service discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  All records, 
once obtained, should be associated with 
the claims folder.

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination that must 
be conducted by a physician who has the 
appropriate expertise to evaluate the 
veteran's claim.  The claims folder must 
be made available to the physician for 
review prior to the examination and all 
necessary testing should be accomplished.  
The physician should provide diagnoses 
for all current disability of the right 
hand, knees and legs.  Based on a review 
of the entire record and the current 
examination, the examiner should render 
an opinion as to whether it is at least 
as likely as not that any chronic right 
hand disability, knee disability, or leg 
disability is related to injuries 
suffered during the veteran's military 
service.  The underlined burden of proof 
must be utilized by the physician in 
rendering an etiological opinions.  All 
factors upon which the medical opinions 
are based must be set forth for the 
record.

4.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond.  The SSOC must contain notice 
of all relevant actions taken on the 
claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


